Citation Nr: 1143496	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  09-03 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether there is new and material evidence to reopen a claim for service connection for a right knee disorder.

2. Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1944 to March 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran then testified at a hearing at the RO in September 2011, before the undersigned Acting Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 2004 rating decision denied a reopening of the claim for service for a right knee disorder, which had initially been denied in June 1946 on the premise that there was no evidence of a right knee injury or treatment during the Veteran's military service.

2.  Additional evidence since received since the June 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1. The June 2004 rating decision denying service connection for a right knee disorder is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the claim for service connection for right knee disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Since the Board is reopening the claim for a right knee disorder on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial because even if he has not, this is inconsequential and at most harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Unfortunately, the AMC must still fulfill other aspects of the duties to notify and assist with respect to the claim for service connection for a right knee disorder.  This is the reason the Board is remanding the underlying claim for entitlement to service connection for a right knee disorder, rather than immediately readjudicating it de novo on the merits.

II.  Analysis-New and Material Evidence

Because this claim has been previously considered and denied, and the prior decision was not timely appealed, the Board has the jurisdictional responsibility to determine whether there is new and material evidence since the earlier decision to reopen this claim, irrespective of what the RO may have determined concerning this, because this threshold preliminary determinative affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence since the prior final and binding denial of this claim, then the claim must be reopened and the former disposition reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a disorder is noted on service entrance, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 (West 2002) applies.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  

When no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  (emphasis added).

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153) (emphasis added).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

At the outset, the Board's review of the March 1944 entrance examination report shows no musculoskeletal defects were noted.  There was no reference to any preexisting right knee disability.  However, subsequent service treatment records document his complaints of right knee pain.

In March 1946, the Veteran filed a claim for service connection for a right knee disorder.  The claim for residuals of a right knee injury was denied in a June 1946 decision, which found no record of injury or treatment in service.  That decision concluded a right knee disorder was not incurred in or aggravated by his service in World War II.  The Veteran did not appeal that June 1946 decision denying his claim, so it is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  

In June 2004, the RO issued a decision that denied a reopening of the claim for service connection for a right knee disorder.  Reference was made to a military discharge examination report that found the Veteran had a preexisting right knee disability that was not aggravated by his military service.  The RO stated that the Veteran's "new" evidence merely consisted of records showing current treatment for a right knee disorder.  The Veteran did not appeal that June 2004 decision denying his claim, so it is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.  

The evidence that must be considered in determining whether there is a basis for reopening this claim is that added to the record since that June 2004 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence added to the record since that decision consists of personal and buddy statements, Board hearing testimony, copies of service treatment records, VA treatment records and a VA compensation examination.  This additional evidence is not only new, since it was not considered when previously adjudicating this claim, but also material to the disposition of this claim.  

There is no dispute that the Veteran has a current right knee disorder.  A December 2005 statement from a VA treating physician confirmed he has received treatment for a diagnosed degenerative arthritis of the right knee.  

Since the last decision, conflicting medical evidence has been added to the record concerning whether he had a preexisting right knee disorder.

The June 2008 VA compensation examiner reviewed the Veteran's service treatment records, finding that "...the Veteran apparently entered the service with a history of a previous knee injury (1937), which included a relaxed anterior cruciate and medial collateral ligament.  The examiner's review added that there is a history of a right knee injury in November 1945, which was treated conservatively.  The June 2008 examiner provided a current diagnosis of a ligamentous injury of the right knee that existed prior to service, but was not permanently worsened by service beyond its natural progression.  The examiner opined that it is less likely than not that the history of the basketball injury in service permanently aggravated the preexisting condition, citing notations in his service records at the time of discharge.  

The Veteran also submitted medical evidence on his behalf from a VA treating provider that indicates the Veteran did not have a preexisting right knee disability, such that his right knee disability was incurred in and related to service.  Dated in November 2010, the physician stated that the Veteran's service treatment records were reviewed.  Importantly, he observed that in November 1945, the Veteran "had right knee ligamentous laxity from injuries sustained while [on] active duty."  He indicated that ligamentous laxity in a knee can contribute to degenerative joint disease, but because there was no advanced imaging in the 1940s, there is not a definitive diagnosis.  The physician concluded, "it is very plausible that the [Veteran] had an ALC deficiency and possible meniscal damage.  This could contribute to this current degenerative joint disease of his right knee."

Along the same line of argument, the Veteran's more recent Board hearing testimony clarified that although he had injured his right knee in a high school football game prior to service, it had "fully recovered" by the time he entered service in May 1944.  Hearing Transcript (T.) at 6.  Rather, he contends he is entitled to service connection due to suffering a right knee injury during a later, in-service football game.  Id, at 3-4.  Moreover, lay statements from the Veteran, his son and sister provide competent and presumed credible evidence he has experienced right knee problems during the many years since service, i.e., continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The latter assertion provides an alternative means of establishing direct service-incurrence of a right knee disorder.

This additional evidence raises a reasonable possibility of substantiating this claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Here, while this new evidence may not be sufficient to ultimately grant the claim on its underlying merits, it does trigger the duty to provide a medical opinion, indeed, as the Board orders below.  See Shade, 24 Vet. App. at 117.

Accordingly, the Board must conclude that new and material evidence has been submitted to reopen this previously denied and unappealed claim.  38 U.S.C.A. § 5108.  To this extent only, this appeal is granted subject to the further development of this claim on remand.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened, subject to the further development of this claim in the remand below.  

REMAND

VA Compensation & Pension (C&P) Examination and Medical Opinion

At the outset, the Board's review of the March 1944 entrance examination report shows no musculoskeletal defects were noted.  In particular, the entrance examiner did not note any preexisting right knee disability.  In this situation, when no preexisting disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

VA's General Counsel  has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111, for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both: (a) that the disease or injury existed prior to service, and (b) that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3-2003 (July 16, 2003). The United States Court of Appeals for the Federal Circuit adopted the General Counsel 's position in the Wagner decision mentioned. 

The Veteran needs to undergo a VA compensation examination for a medical opinion concerning whether his right knee disorder was a preexisting disability, and if so, whether it was aggravated by his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011).  If the examiner determines his right knee disorder did not preexist his period of active duty (May 1944 to March 1946), then an opinion is needed concerning whether his current right knee disorder is related to his period of active duty.  Id.  

VA Outpatient Treatment Records

There may be more recent VA outpatient treatment records that the AMC must attempt to obtain.  Statements from treating physicians at the VA Chicago Health Care System (VAHCS), dated in December 2005 and November 2010, suggest that the Veteran is an active patient.  The RO has not attempted to obtain his outstanding records from this VA facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any of the Veteran's outstanding VA outpatient treatment records through the Chicago, Illinois VAHCS.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record.  

2.  After completing the requested development in paragraph #1, schedule a VA examination for medical opinions concerning the Veteran's right knee disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

The examiner is asked to first identify any and all current diagnoses for any current right knee disability.  

With respect to each diagnosed disability, the examiner should provide an opinion on:  
(a) whether there is clear and unmistakable evidence the right knee disability pre-existed the Veteran's entrance into military service; and, if so 
(b) whether there is clear and unmistakable evidence the preexisting right knee disability (whatever the current diagnosis) was not aggravated during or by his military service (May 1944 to March 1946) beyond its natural progression?

If the examiner instead determines that the right knee disability did not pre-exist service, the examiner should opine whether it is as least likely as not (a 50 percent probability or greater) this disability had its onset in service or is otherwise medically related to in-service injury or disease.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  Then readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


